Title: From George Washington to Benjamin Lincoln, 29 October 1781
From: Washington, George
To: Lincoln, Benjamin


                  
                     Sir,
                      29 October 1781
                  
                  All the Troops which are about to return to the Northward will be under your Command— and I entreat you to use every means in your power to dispatch them by Land, or Water, or partly by both, as circumstances may require.
                  The Ordnance, and Stores of every kind, must be dispatched, or in such train for it, as to need no further cover or aid from the Troops, ’ere they can move from their prest Encampment.
                  The Ordnance Vessels, and Vessels carrying stores of every other kind, should receive of sick, Invalids & weak Men, as many as they can transport with safety & convenience—after which if there is not water transportation for the remainder they must be Marched by Land on the Rout the Cavalry Teams &ca came from the head of Elk to this place.
                  For the reputation of the Troops & preservation of property, you will use your utmost exertions to prevent every species of abuse on the March—destruction of fences is too often among the wanton injuries which are committed—a few axes and strict attention of the Officers will infallibly prevent this and I trust it will be done.
                  You will be able after informing yourself of the extent of the water transportation to determine on the number of Men which must March by Land and make your arrangements with the Quarter Master General accordingly.
                  If there are any Men upon Detachment, they are to be called in & searched with their Regts.  A sufficient number of Officers must be left to carry on the sick & Invalids as fast as they recover; some good Field Officer should remain to superintend their business.
                  
               